Citation Nr: 1731354	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-24 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease as a result of herbicide exposure, and/or as secondary to lobectomy (heart disability).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision from the VA regional office (RO), in St. Petersburg, Florida. 

In December 2016, the Veteran testified via video conference at a hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's heart disability is not a herbicide-presumptive disease.
 
2.  The Veteran has a current diagnosis of a valvular disability, status post-operative which was made years after service; there is no credible evidence linking this heart disability to service

3.  The Veteran's heart disability, was not chronic in service, was not continuous since service, and was not shown to a compensable degree within one year of service.

4.  The evidence of record does that the Veteran's diagnosis of a heart disability predates his diagnosis of lung cancer; the Veteran's service-connected right lower lobe lung cancer, status post lobectomy (lung cancer) did not cause or aggravate  the Veteran's heart disability.




CONCLUSION OF LAW

The Veteran's heart disability was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to, a result of, or aggravated by, a service-connected disability.   38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					Service Connection 

The Veteran claims service connection for a heart disability to include ischemic heart disease, as due to agent orange exposure while serving in Vietnam; and/or as secondary to lobectomy heart disability, and. 

At his December 2016 hearing, the Veteran reframed his claim and now argues that his heart disability is directly related to a lobectomy for service-connected lung cancer.  The Board will address both of the proposed theories in the decision.

VA law provides that, for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310  (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For specific enumerated diseases designated as "chronic," there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.   Ischemic heart disease (as a cardiovascular-renal disease) is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).   Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA has established a presumption of herbicide exposure applicable to veterans who served in the Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In a separate adjudication for now service-connected lung cancer, the RO conceded that the Veteran was exposed to herbicides in service.  Therefore, the issue of exposure is not at issue.

Certain diseases, such as ischemic heart disease, are deemed associated with herbicide exposure under VA law and shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  

      Heart Disability as a Result of Agent Orange Exposure

In August 2010, the Veteran claimed that his heart disability was due to agent orange exposure while in service.

Service treatment records reveal no complaints of or treatment for a heart disability of any kind prior, during, or at separation from service.  

After discharge, the first reference in the clinical records of a heart disability does not appear for another 38 years when a VA echocardiogram was performed in February 2008, and found a "[m]ildly redundant post mitral leaflet with mild prolapse post mitral leaflet; mild MR by volume, mod insuffic[ient] by PISA.  MR likely mild to moderate."

In March 2010, the Veteran had a cardiac catheterization procedure performed.  The associated medical record indicates that the procedure resulted in findings of no angiographic disease, and normal wall motion and right heart pressure.

The Veteran underwent a successful elective mitral valve repair in May 2010.

Chest x-rays and an echocardiogram were performed in June 2010 and revealed left ventricular ejection fraction 50 to 55 percent; with no diastolic dysfunction parameters, and no evidence of mitral valve prolapse, valve stenosis or regurgitation.

VA afforded the Veteran an examination in January 2011, with the only abnormal finding being evidence of mitral valve repair.  The examiner conducted an examination and opined that he did not have any ischemic heart disease.  This VA examination included a thorough summary and review of the Veteran's medical history, including his service treatment records, sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's disability, and provided a detailed explanation for the opinion rendered; therefore, the Board finds the opinion to carry great weight.

The RO denied the claim in February 2011, with a finding that there was no clinical diagnosis of the claimed disability.  In March 2013, the Veteran filed a notice of disagreement (NOD), claiming that he developed issues with his heart as early as the 1970's and was prescribed medication for treatment.  He stated, "I believe that the issues with my heart [are] related to ischemic heart disease," but provided no further evidence in support of his claim.

As an initial matter, presumptive service connection based on exposure to herbicides is inapplicable here because the Veteran's actual heart disability is neither listed as a qualifying disability, nor is it included within the ambit of ischemic heart disease.  For the purposes of presumptive service connection for Veteran's exposed to herbicides, VA defines ischemic heart disease as "including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina." 38 C.F.R. § 3.309(e).  However, the term ischemic heart disease specifically "does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  38 C.F.R. § 3.309(e) Note 3.  

Additionally, presumptive service connection for "chronic" diseases under 38 C.F.R. § 3.309(a) is also inapplicable.  While ischemic heart disease is indeed considered chronic; again, there is no evidence of such a diagnosis.  In regard to the Veteran's valvular disability, the earliest clinical evidence of such a disability is decades after service, and well beyond the presumptive period.

Careful review of the record reveals that the Veteran's lay assertions are the only evidence of a relationship between his heart disability and service.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

Here, the Veteran is indeed competent to report symptoms of a heart disability as he perceives them; however, a diagnosis and etiological opinion in regard to ischemic heart disease, or other heart disabilities, requires specialized medical training and knowledge.  It is not a matter of which is capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of a diagnosis of heart disability or an etiological relationship to service.

The Board finds that a preponderance of evidence is against the Veteran's claim on a presumptive or direct basis.

Heart Disability as Secondary to Service-Connected Lobectomy 
      
As noted previously, the Veteran claimed a new theory for service connection during his December 2016 hearing.  The Board will now address service connection on a secondary basis.  

The Veteran was diagnosed with a nodule of his right lower lung in April 2010, years after he was diagnosed with a heart disability.  VA medical records indicate that the original pet-scan was negative, but the nodule slowly grew over time.  As lung cancer is a herbicide-presumptive disease, the Veteran was service-connected for the disability effective December 26, 2013.  The Veteran's physicians monitored the nodule until January 2014, when a lobectomy was performed to remove it.

The Veteran's representative asserted during the December 2016, hearing that the Veteran was diagnosed with lung cancer prior to his diagnosis of a heart disability.  He argues that, prior to the lobectomy, the Veteran was unaware of any heart issues.  This testimony directly contradicts the timeline documented in the Veteran's medical record.  Further, it contradicts the Veteran's own correspondence to VA in March 2011, where he claims he had heart issues starting as early as the 1970's.  Finally, this correspondence predates not only the lobectomy, but even the discovery of a nodule of the lung.

The Board finds that statements by the Veteran and those made on his behalf are uncredible, as they are contrary to the medical evidence and contradictory to his prior statements.  Besides the Veteran's own statements, there is no evidence, whether medical or otherwise, supporting a relationship between the two disabilities.  As previously noted, the Veteran is not competent to opine on such medical etiology.  The Board thus concludes that there is no competent or credible evidence supporting service connection on a secondary basis.

In summary, a preponderance of evidence is against the Veteran's claim for service connection on a presumptive, primary, or secondary basis.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A Letter was sent to the Veteran that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been attempted or accomplished.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

A VA medical examination were conducted.  The Board finds that the examination and associated report, is adequate.  Along with the other evidence of record, it provides sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report were based on examinations of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


